DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

 Response to Amendment
The amendment filed on 03/17/2021 has been entered. Claim(s) 6-17 is/are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US20060016520A1)  in view of Eguchi et al. (US 20120186704 A1) as evidenced by Holappa ("Secondary steelmaking." Treatise on Process Metallurgy. Elsevier, 2014. 301-345. Chapter 1.6.).
Regarding Claim 6, Numata teaches a high-strength seamless steel pipe for oil country tubular goods [0005] teaching steel pipes having high strength and excellent resistance to sulfide stress cracking for oil country tubular goods; [0078] teaching after casting the steel, the round billets were formed into seamless steel pipes) of a composition comprising [0019] which reads on the claimed composition for the following elements:
Element
Claimed Range (%wt.)
Prior art Range (%wt.)
S
0-0.005
0-0.005
Cr
0.1-2.5
0.1-1.5
Mo
0.1-1.0
0.2-1.0



Element
Claimed Range (%wt.)
Prior art Range (%wt.)
C
0.20-0.50
0.20-0.70
Si
0.05-0.40
0.01-0.8
Mn
0.5-0.8
0.1-1.5
P
0-0.015
0-0.03
S
0-0.005
0-0.005
N
0-0.006
0-0.007
V
0.03-0.3
0-0.5
Nb
0.001-0.030
0-0.1
B
0.0003-0.0030
0-0.005
O
0-0.0030
Impuritiy
Ti
0.003-0.025
0.005-0.05
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the claim limitation of Ti/N of 2.0-5.5, Numata teaches inventive examples A-L in Table 1 which have a calculated Ti/N range of 2.4-6.9, overlapping the with the claimed range. In the case where a claimed range overlaps or lies inside of a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the claim limitation of a yield strength of 862 MPa or more, Numata teaches each inventive steel A-L in Table 3 has a yield strength range of 924-938 MPa, reading on the claimed range. 
Regarding the claim limitation of 95% or more vol. of tempered martensite in the structure, and a prior austenite gain size number of 8.5 or more; Numata teaches an improvement of sulfide stress corrosion (SSC) resistance by refining a crystal grain structure and increasing the area ratio of martensite phase in the microstructure [0006], yet does not explicitly teach a volume fraction of tempered martensite is 95% or more and a prior austenite grain size number is 8.5 or more. However, Eguchi also teaches a substantially similar steel composition as Numata, and teaches the importance of controlling and stabilizing the microstructure to achieve increased resistance to SSC ([0011], [0077]). Specifically, Eguchi teaches the high-strength seamless steel pipe has a structure in which a volume fraction of tempered martensite is 95% or more ([0013] and [0074]) and a prior austenite grain size number is 8.5 or more ( [0057]). Further, the processing steps of quenching the seamless steel tube such that the steel is reheated to the Ac3 transformation temperature thereof, and then rapidly cooled from the quenching temperature to the martensitic transformation temperature or lower to achieve the martensite microstructure having a fine substructure [0074]. Controlling the microstructure in that range is performed in order to achieve the desired steel strength [0074]. Therefore, one of ordinary skill in the art would have been motivated to use the  to achieve an improved steel strength and SCC resistance. 
Regarding the limitation of nitride and oxide inclusions and their respective area densities, applicant discloses heat stirring in a ladle followed by inert casting and mixing while casting for a time sufficient to achieve the claimed properties (See Remarks Page 6, [0006]- Page 7, [0001]). Numata teaches the use of RH vacuum furnace comprising a ladle (therefore a ladle furnace component or LF or as a whole a RH/LF apparatus) [0077] In the art of refining slag to cast steel, a RH furnace as shown below comprises a ladle furnace and a vacuum chamber, where circulation in the bulk steel is achieved combining the effect of gas stirring and vacuum degassing. (See Holappa, Section 1.6.4.3, Page 330-332, and Figure 1.6.17) 

    PNG
    media_image1.png
    848
    571
    media_image1.png
    Greyscale

The conventional scheme is shown below where slag is refined in a converter before heating/mixing in a ladle furnace and then tank or RH degassing before ultimately casting. (See Holappa, Section 1.6.7.1, Pages 336-338 and Figure 1.6.19). 

    PNG
    media_image2.png
    509
    1158
    media_image2.png
    Greyscale


The step of deoxidation or degassing in conventional ladles are performed by electromagnetic stirring or gas-stirred ladles (in the case of RH, by gas induced circulation); here, the inclusions (oxides, nitrides, etc.) need time to move from the bulk steel phase to the top slag phase or to the wall of the ladle. (See Holappa Page 313, [001-002]).  Since the process taught by Numata involves a RH vacuum deoxidation/degassing stage which removes inclusions such as oxides and nitrides, one of ordinary skill in the art would recognize that floating and/or otherwise separating of inclusions from the bulk steel must have occurred as the resultant cast steel has less than 0.007% N. Therefore, one of ordinary skill in the art would be motivated to deoxidize for a long enough period of time to minimize the number of nitride and oxide inclusions in the bulk cast steel taught by Numata and improve SSC, as Numata teaches SSC is improved as nonmetallic inclusions decrease [0015]. 
Applicant uses “consisting”, which is closed language when referring to the composition limitations of Claim 6, which is interpreted to exclude any element that is not explicitly recited or present as unavoidable impurities. The only element in the Numata reference that is not recited in Claim 6 is the presence of Calcium, which Numata teaches is a required trace element present in the range of 0.0004-0.0050% improve SSC properties [0040]. Applicant does not specify or define a threshold for what constitutes an impurity (for example less than 50 ppm), but does state P and S are present as an unavoidable impurities with less than 0.015% and 0.005% respectively 
Regarding Claim 7, Numata teaches 0% Ni, Cu or W [0019] reading on the claimed ranges of 0-1.0% of Cu, W, or Ni. 
Regarding Claim 8-9, Numata teaches 0.0004-0.005% Ca, overlapping with the claimed range of 0.0005-0.050% Ca. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claims 10-13, while Numata teaches a method of producing the high-strength seamless steel pipe for oil country tubular goods comprising heating to 920 C, quenching, and tempering [0081],  Numata fails to teach (1) a heating temperature of 1,050 to 1,350oC, (2) cooling the seamless steel pipe after the hot working at a cooling rate equal to or faster than air cooling until a surface temperature becomes 200oC or less, and (3) tempering the seamless steel pipe by heating the pipe to 600 to 740oC. However, Eguchi teaches heating the steel tube material to a temperature of 1000oC to 1350oC and hot rolling the steel tube by a Mannesmann-mandrel mill process, whereby the seamless steel tube is manufactured to a predetermined size [0072]-[0073] where the specified temperature range is for the benefit of sufficient dissolution of carbides and to prevent crystal grains from becoming excessively coarse [0072]. As such, one of ordinary skill in the art would have been motivated to carry out the heating oC to 1350oC to control the grain morphology.
As to (2), Eguchi teaches after manufacturing the seamless steel tube, it is cooled to room temperature at a rate not less than that obtained by air cooling [0073], i.e. cooling the seamless steel pipe after hot working at a cooling rate equal to or faster than air cooling until a surface temperature becomes 200oC or less, for the benefit of stabilizing the quality and obtaining desired microstructure [0073]. Therefore, one of ordinary skill in the art would have been motivated to use the cooling step taught by Eguchi to obtain the desired and stable steel microstructure and steel quality.
Moreover, as to (3), Eguchi teaches a tempering treatment of 665oC to 740oC [0078] to stabilize the microstructure and achieve desired high strength and excellent resistance to SSC [0077]. As such, one of ordinary skill in the art would have been motivated to use the cooling and tempering step in the claimed range to obtain the desired steel microstructure and steel properties.
Regarding claims 14-17, Eguchi further teaches the tempering treatment comprises the step of reheating to the Ac3 transformation temperature 850oC to 1050oC, encompassing the claimed range of the Ac3 temperature to 1000oC, and then water-cooled, i.e. quenched, to a temperature of 100oC or lower for the benefit of obtaining desired martensite microstructure and the desired steel properties including high strength [0074]-[0075]. Therefore, one of ordinary skill in the art would have been motivated to use the claimed quenching and tempering conditions to obtain the martensite microstructure and high strength. 

Claim 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata in view of Eguchi (as evidenced by Holappa), as applied to Claims 6-17 above, in further view of Holappa, in further view of Birat et al. (US4178979). 
Regarding Claim 6,  and the inclusion number limitations, even if performing RH treatment for a long enough time to minimize the amount of inclusions as taught by Numata was not enough to achieve the claimed inclusion dimensions and density; the disclosed method of sealing the tundish and casting molds in an inert/sealed environment is already conventional in the art. While Numata teaches a step of deoxidation followed by continuous casting [0068], Numata is silent regarding the tundish and mold in casting be sealed or in an inert environment. However, Holappa teaches “in modern continuous casting process, the steel is teemed from the ladle to a tundish and from the tundish to molds. All the streams must be shrouded by inert gas, protecting slag, or air-tight construction” (Page 301). Therefore, it would have been obvious to one of ordinary skill in the art to use an air tight or sealed atmosphere during casting to prevent reoxidation of the cast steel. Further, the disclosed step of electromagnetic stirring in a mold is similarly also known in the art as taught by Birat, who teaches that during continuous casting, molten metal is poured in a mold and an electromagnetic field is induced to displace nonmagnet inclusions away to the surface of the mold (Abstract, Col. 1, Lines 45-50). Therefore, even if the minimization of inclusions during RH treatment as taught by Numata was not enough to achieve the desired inclusion density and dimensions, the process for which the claimed invention achieves 
Regarding Claims 7-14, these claims are rejected on the same grounds used above for claims 6-14 in the rejection of Numata in view of Eguchi.

 Claim 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata in view of Eguchi (as evidenced by Holappa), as applied to Claims 6-17 above, and in further view of Kushida et al. (JP2001131698A). 
Regarding Claim 6, the composition limitation of “consisting” is interpreted to exclude any element that is not explicitly recited or present as unavoidable impurities. The only element in the Numata reference that is not recited in Claim 6 is the presence of Calcium, which Numata teaches is a required trace element present in the range of 0.0004-0.0050% improve SSC properties [0040]. Applicant does not specify or define a threshold for what constitutes an impurity (for example less than 50 ppm), but does state P and S are present as an unavoidable impurities with less than 0.015% and 0.005% respectively [0019].  
Numata teaches calcium in a range of 50 ppm or less, and Numata references Kushida as Patent Document 1 as conventional to the art [0008, 0012] and Kushida teaches Ca is added in a range of 0-0.01% is optionally added and if contained, combines with S to form a sulfide, improving shape of inclusions and SSC resistance [0049]. Therefore, one of ordinary skill in the art would have recognized that Ca addition for SSC 
Regarding Claims 7-14, these claims are rejected on the same grounds used above for claims 6-14 in the rejection of Numata in view of Eguchi.

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. Regarding claim 6, Applicant argues that Numata fails to teach or suggest a composition that excludes Ca, in contrast to amended claim 6, which now uses “consisting” language which excludes non recited elements. This is not convincing, since the range of Ca taught by Numata is considered to be in same range as unavoidable impurities required by the claim, and Numata references a patent in which Ca is considered an optional embodiment, suggesting its addition is known in the art to be optional. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736